Bruce, J., concurring: I concur in the result reached by the Court that the $5,000 payment made to petitioner by the E. R. Carpenter Co. in 1953 represented taxable income to him. In my opinion, however, the present case is distinguishable from Otto Sorg Schairer, 9 T.C. 549, and it is therefore unnecessary to disavow the Court’s holding in that case. Unlike the Schairer case, the petitioner here was a new employee, and although the payment in question was made approximately 2 months after the initial arrangements for his employment, I think it may reasonably be considered as additional compensation, over and above his fixed salary, to secure the immediate availability of his services at all times at the place of his new employment. In other words, I regard the agreement of the Carpenter Co. to reimburse petitioner for the difference between the guaranteed price and the actual sale price of his house as an amendment to his original contract of employment and accordingly the $5,000 payment represents compensation for services rendered or to be rendered. Cf. Arthur J. Kobacker, 37 T.C. 882, 896, 897, and cases cited therein.